Title: From James Madison to Benjamin Rush, 31 July 1790
From: Madison, James
To: Rush, Benjamin


Dear Sir
N. Y. July 31. 1790
I am just favored with your Eulogium on Docr. Cullen which from the taste of a page or two promises me an elegant treat. I am glad of the opportunity of repaying it with the inclosed Report of Mr. Jefferson on a Standard of weights &c. which can not fail to please all those who set a due value on public reformations, and see the aids to be derived to them from a regard to philosophic principles. I am Dear Sir Your most Obedt. & hble servt.
Js. Madison Jr.
